Citation Nr: 0009400	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right testicle 
removal claimed as secondary to carcinoma including as 
secondary to Agent Orange (AO) exposure.

2.  Entitlement to service connection for soft tissue sarcoma 
including as secondary to AO exposure.


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

The current appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.





In August 1990 the RO&IC granted entitlement to a permanent 
and total disability rating for pension purposes.  The 
disabilities accounting for this grant were coronary artery 
disease with hypertension, osteoarthritis of the lumbar 
spine, and residuals of histiocytoma.

In April 1995 the RO&IC denied entitlement to service 
connection for sclerosing fasciitis of plantar fascia of the 
left foot and a fibrous nodule of the urinary bladder as 
secondary to AO exposure.  A notice of disagreement with this 
determination was not filed, and it is therefore not part of 
the current appeal.

The RO&IC denied entitlement to service connection for 
removal of the right testicle as secondary to carcinoma and 
any soft tissue sarcoma including as secondary to AO exposure 
when it issued a rating decision in September 1997.  The 
veteran timely filed a notice of disagreement with the above 
determination in January 1998, was issued a statement of the 
case in September 1998, and filed a substantive appeal to the 
Board of Veterans' Appeals (Board) in November 1998.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
removal of the right testicle secondary to carcinoma 
including as secondary to AO exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The claim of entitlement to service connection for soft 
tissue sarcoma including as secondary to AO exposure is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
removal of the right testicle secondary to carcinoma 
including as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for soft 
tissue sarcoma including as secondary to AO exposure is not 
well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records contain no evidence or 
findings of right testicle removal, carcinoma, or soft tissue 
sarcoma.  His record of service (DD-214) shows he is in 
receipt of a Vietnam Service Medal and a Vietnam Campaign 
Medal.

A June 1990 VA general medical examination of the 
genitourinary system shows there was no right testicle.  The 
examination concluded in diagnoses of coronary artery 
disease, osteoarthritis, hypertension, residuals of 
histiocytoma, and history of AO exposure.

VA conducted a testes, trauma, or disease examination of the 
veteran in January 1997.  The examination concluded in 
diagnoses of history of cancer, testis, right; and no 
evidence of left testicular tumor.

VA conducted a systemic conditions examination of the veteran 
in January 1997.  He reported a history of cancer of the 
right testicle in 1980.  Initially he started having pain in 
the right testicle.  A biopsy disclosed cancer.  He also had 
metastases to the right groin and bladder.  He underwent 
surgical removal of the mass with radiation to the right 
groin area, followed by chemotherapy and radiotherapy.  

The examination concluded in a pertinent diagnosis of status 
post excision, cancer of the right testicle with metastasis 
to the right groin.

VA conducted an AO examination of the veteran in January 
1997.  A medical certificate pursuant to this examination 
shows he had had several malignant tumors excised from the 
right palm, right groin/testicle.  Multiple other tumors were 
benign, in the right groin, bladder and feet.  The 
examination report shows a history of a right orchiectomy 
with small tissue tumors having been removed.  Examination of 
the genitalia shows the right testicle was absent.

Also on file are private treatment reports dated in 1997 
which include a history of right testicle removal due to 
protracted pain secondary to epididymitis and scar tissue.  

In support of his appeal the veteran also submitted copies of 
the diseases recognized by VA as secondary to AO exposure.

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).  

If not shown during service, service connection may be 
granted for malignant tumors if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1999) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1999).  

An herbicide agent is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The pertinent regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following disease shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea); 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  These 
diseases shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne, or 
other acneform disease, consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military service.  38 C.F.R. § 3.307(a)(6)(ii).

Effective November 7, 1996, presumptive service connection is 
also warranted for acute and subacute peripheral neuropathy 
and prostate cancer under 38 C.F.R. § 3.309(e).  See 61 Fed. 
Reg. 57586057589 (1996) (codified at 38 C.F.R. §§ 3.307, 
3.309).


For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(s), Note 2.  38 C.F.R. 
§ 3.307(a)(6)(ii) has been amended to provide a 1-year 
manifestation period from the date of the last exposure for 
acute and subacute peripheral neuropathy.  Presumptive 
service connection is warranted for prostate cancer that 
manifests itself to a degree of 10 percent at any time after 
exposure.  Furthermore, the Secretary of VA formally 
announced in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not for certain conditions, or 
for "any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.""59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 1999);  38 C.F.R. § 3.309(d) (1999).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran is not entitled to presumptive herbicide exposure 
solely on the basis of having served in the Republic of 
Vietnam.  

The Court held that both service in the Republic of Vietnam 
during the designated time period and the establishment of 
one of the listed diseases is required in order to establish 
entitlement to the in service presumption of exposure to an 
herbicide agent.

Under the law, a person who submits a claim for benefit shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  A claim need not be conclusive 
but only possible to satisfy the initial burden of § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the appellant in the development of his/her claim.  
38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).

The Court of Appeals held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in 
service [disease or injury] and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-
344 (1996); See 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

The Court has held that all a claim need not be conclusive, 
the statute provides that it must be accompanied by evidence 
that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (citing Murphy, at 81).

The issue of whether the veteran currently has presumptive AO 
disorders or whether he developed the post-service 
disabilities secondary to AO exposure during his period of 
service involves a medical diagnosis or opinion as to medical 
causation; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. at 93.  The record does not 
reflect that the veteran has a medical degree or qualified 
medical experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, although he is competent to testify as to 
observable symptoms, he is not competent to provide evidence 
or opinion that the observable symptoms are manifestations of 
chronic pathology or diagnose disability.  See Savage v. 
Gober, 10 Vet. App. 489, 497 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

In the instant case, there is no medical diagnosis on file 
identifying any of the conditions listed at 38 C.F.R. 
§ 3.309(e) for presumptive service connection based on 
herbicide exposure.  Therefore, the veteran is not entitled 
to service connection on a presumptive basis.  

Furthermore, pursuant to the Court's holding in McCartt, 
supra, even if the veteran actually served in Vietnam, he is 
not entitled to the presumption that he was exposed to AO 
during that period either.

Nevertheless, the veteran is still entitled to a grant of 
service connection if all the evidence, including that 
pertinent to service, establishes that either a carcinoma 
resulting in removal of the right testicle and a soft tissue 
sarcoma was incurred in service.  38 C.F.R. § 3.303(d).

In the instant case, the Board finds that the veteran has not 
submitted well grounded claims of entitlement to service 
connection for right testicle removal due to carcinoma and a 
soft tissue sarcoma.  Initially, it is well to note that the 
evidentiary record in its entirety is negative for a soft 
tissue sarcoma which is a disorder subject to the presumptive 
provisions for service connection as secondary to AO 
exposure.  Also, the service medical records are devoid of 
any evidence of a right testicle disorder and/or carcinoma, a 
disorder not shown disabling to a compensable degree during 
the first post service year, but many years thereafter.  
Additionally, there is no competent medical evidence of 
record linking the post service reported right testicle 
removal secondary to carcinoma to the veteran's period of 
service.

The Board notes that the only evidence submitted to show that 
the veteran has the claimed disorders as secondary to service 
and/or AO exposure therein is the veteran himself.  Such a 
determination of medical diagnosis requires competent medical 
evidence in order to have probative value.  Caluza at 504; 
Grottveit at 93.  

Nothing in the claims folder shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot well ground the claims of service 
connection for the disorders at issue.  Grottveit at 93; 
Caluza at 504.

The post service VA and private medical evidence of record 
shows that none of the examiners linked the veteran's right 
testicle removal due to carcinoma to service and/or AO 
exposure therein.  The Board cannot substitute its own 
unsubstantiated opinion for that of a competent medical 
professional.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Therefore, the Board must conclude that both the veteran's 
claims for service connection for right testicle removal due 
to carcinoma and a soft tissue sarcoma (not shown by the 
evidentiary record) are not well grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
Denied sub. Nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court's interpretation of 
38 U.S.C.A. § 5107(a) and held that VA has no duty to assist 
the claimant in the development of a not well grounded claim.  
However, where an application for benefits is not complete 
and VA is on notice through a veteran's assertion of hearsay 
medical evidence that may complete the application, VA has an 
obligation under 38 U.S.C.A. § 5103(a) to inform the veteran 
of the evidence necessary to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  In the 
instant case, the veteran has not identified any evidence 
which has not already been requested and/or obtained.

For the reasons stated above, the Board concludes that the RO 
has complied with its duty to inform under 38 U.S.C.A. 
§ 5103, and VA has no further duty to assist the veteran with 
respect to his claim.  See Robinette, 8 Vet. App. 69; see 
also McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra.

As the veteran's claims of entitlement to service connection 
for right testicle removal secondary to carcinoma and a soft 
tissue sarcoma including as secondary to AO exposure are not 
well grounded, the appeal is denied.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for removal of the right 
testicle secondary to carcinoma including as secondary to AO 
exposure, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for soft tissue sarcoma 
including as secondary to AO exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

